Name: COMMISSION REGULATION (EC) No 1911/96 of 2 October 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 No L 251 /22 EN Official Journal of the European Communities 3 . 10 . 96 COMMISSION REGULATION (EC) No 1911/96 of 2 October 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 October 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 307, 20. 12 . 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . 3 . 10 . 96 EN Official Journal of the European Communities No L 251 /23 ANNEX to the Commission Regulation of 2 October 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 40 052 89,5 220 110,8 060 80,2 400 177,8 064 70,8 412 58,5 066 54,0 508 307,2 068 80,3 512 186,0 204 86,8 600 88,5 208 44,0 624 67,7 212 97,5 999 1 17,9 400 170,4 0808 10 92, 0808 10 94, 624 95,8 0808 10 98 039 121,0 999 86,9 052 68,6 ex 0707 00 30 052 82,8 064 49,0 053 156,2 070 90,2 060 61,0 284 72,1 066 53,8 388 38,4 068 69,1 400 83,2 204 144,3 404 63,6 624 87,1 416 72,7 999 93,5 508 113,5 0709 90 79 052 54,3 512 130,9 l 204 77,5 524 100,3 412 54,2 528 53,0 508 42,9 624 86,5 624 151,9 999 76,2 728 107,3 800 804 141,3 95,0 0805 30 30 052 204 73,1 88,8 220 74,0 999 87,4 388 70,4 0808 20 57 039 104,1 400 68,2 052 69,4 512 66,7 064 81,5 520 66,5 388 57,2 524 84,6 400 70,4 528 68,9 512 88,7 600 96,5 528 132,9 624 48,9 624 79,0 999 73,3 728 115,4 0806 10 40 052 83,3 800 84,0 064 49,5 804 73,0 066 49,4 999 86,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 stands for 'of other origin'.